Exhibit 10.2

HANOVER AGREEMENT

This Hanover Agreement (this “Agreement”) is made as of this 13th day of March,
2014 (the “Effective Date”) by and between (i) William S. Orosz, Jr., an
individual (“Orosz”), solely for the purpose of Section 10 and Section 16
hereof; (ii) Hanover Land Company, LLC, a Florida limited liability company
(“HLC”), together with the following affiliates of HLC: Hanover Aldea Reserve,
LLC, a Florida limited liability company, Hanover Avalon Reserve, LLC, a Florida
limited liability company, Hanover Barrington Estates, LLC, a Florida limited
liability company, Hanover Black Lake, LLC, a Florida limited liability company,
Hanover Emerald Lake, LLC, a Florida limited liability company, Hanover Hammock
Trails I, LLC, a Florida limited liability company, Hanover Marbella, LLC, a
Florida limited liability company, Pines at Lake Apopka, LLC, a Florida limited
liability company, Spring Ridge Estates, LLC, a Florida limited liability
company, and Blue Lake Estates, LLC, a Florida limited liability company, each
with an address for purposes hereof at c/o Hanover Land Company, LLC, a Florida
limited liability company, 2420 South Lakemont Avenue, Suite 450, Orlando, FL
32814 (collectively, “Hanover Sellers” and collectively, together with Orosz,
the “Hanover Parties”), and (iii) AVH Acquisition, LLC, a Florida limited
liability company, with an address for purposes hereof at 5323 Millenia Lakes
Boulevard, Suite 200, Orlando, Florida 32839 (“Assignee”), and AV Homes, Inc., a
Delaware corporation (“AV” collectively, together with Assignee, “AV Parties”).

RECITALS:

1. Royal Oak Homes, LLC, a Florida limited liability company (“Royal Oak”), HLC,
and AV are parties to that certain Letter of Intent dated January 30, 2014 (the
“LOI”); setting forth certain essential terms and conditions under which, among
other things, AV Homes, Inc. or a wholly-owned affiliate thereof, may acquire
all or substantially all of the assets of Royal Oak and certain land positions
from HLC, or certain of its affiliates, including, but not limited to the
Hanover Sellers, each of whom are under common control with Royal Oak;

2. On even date herewith Royal Oak and AV Parties are entering into that certain
Asset Purchase Agreement (the “APA”) for the sale of substantially all of the
assets of Royal Oak to AV Parties; and

3. The LOI and APA contemplate that the parties hereto would enter into this
Agreement to set forth, among other things, the terms and conditions pursuant to
which (i) certain of the Hanover Sellers would enter into direct contracts with
Assignee for the sale by Hanover Sellers and purchase by AV Parties of certain
properties further described in detail on Exhibit A attached hereto and
incorporated herein by reference, which may either be in the form of (a) a lot
“take down” transaction, with periodic closings to occur over a period of time,
(b) a bulk transfer of real estate concurrently with the Closing or upon the
satisfaction of certain conditions thereafter, or (c) a transfer of real estate
assets currently under contract by HLC but not yet owned by Hanover Sellers,
which shall be expressly conditioned upon the acquisition of such assets by
Hanover Sellers (collectively, each in the form mutually agreed to by Hanover
Sellers and AV Parties and executed concurrently with this Agreement, the “New
Land Contracts”), which real property, including all buildings, structures,
installations, fixtures, and other improvements situated thereon and all access,
easements, rights of way, alleys, strips or gores adjoining the real estate,
air, water, mineral, riparian, development, utility, and other rights,



--------------------------------------------------------------------------------

entitlements, and appurtenances of seller therein or thereunto pertaining,
including, all accessions, privileges, and incentives, together with any and all
fixtures attached to or used in connection with the ownership, maintenance, or
operation of the real estate or improvements located thereon, is currently or to
be owned by such Hanover Sellers prior to Closing, or currently under contract
and contemplated to be acquired by Hanover following Closing (collectively, the
“New Land Contract Property” and, to the extent owned by Hanover Sellers as of
the date hereof, the “Hanover Real Property”); (ii) Hanover Sellers will grant
Assignee rights of first offer and rights of first refusal with respect to all
single family residential land acquisitions and projects for two (2) years
following the closing date under the APA; and (iii) AV Parties would enter into
certain other agreements with Hanover Sellers and Orosz as provided herein.

NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein and sum of TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, do hereby agree as follows:

1. DEFINITIONS; RECITALS. All capitalized terms not defined herein shall have
the meanings given to them in the APA. The recitals set forth above are true and
correct.

2. TRANSACTIONS. Hanover Sellers and Assignee do hereby agree to enter into the
New Land Contracts on the Closing Date for the purchase and sale of the New Land
Contract Property, and to grant the right of first refusal and right of first
offer with respect to the Restricted Property contained herein during the Option
Period on terms set forth in Section 11 hereof.

3. CLOSING OF TRANSACTION. The joint execution and remittance of all applicable
deposits pursuant to the New Land Contracts for each New Land Contract Property
by the appropriate Hanover Sellers and AV Parties as contemplated herein, and
the Closing of the transactions otherwise herein contemplated, together with the
payment of any sums of money due hereunder and deliveries required herein and
pursuant to the New Land Contracts, as applicable, shall take place
simultaneously with the Closing under the APA.

4. REPRESENTATIONS AND WARRANTIES OF HANOVER SELLERS. Hanover Sellers represent
and warrant to AV Parties that the following statements are true and correct as
of the date hereof and as of the date of Closing:

(a) Organization, Standing and Power. Each of the Hanover Sellers is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Florida, has all requisite limited liability company
power and authority to own, lease, and operate its properties and assets and to
carry on its business as now being conducted. Each of the Hanover Sellers is
duly qualified to do business and, where applicable as a legal concept, is in
good standing as a foreign corporation in each jurisdiction in which the
character of the properties it owns, operates or leases or the nature of its
activities makes such qualification necessary, except for such failures to be so
qualified or in good standing, individually or in the aggregate, that would not
result in a material adverse change, event, circumstance, occurrence, fact or
development with respect to, or material adverse effect on (i) the business,
condition



--------------------------------------------------------------------------------

(financial or otherwise), assets, properties, liabilities, operations, or
results of operations of Hanover Sellers or (ii) the ability of Hanover Sellers
to consummate the transactions contemplated by this Agreement; provided,
however, that notwithstanding the foregoing, the foregoing shall not include any
change, event, development, effect, occurrence, fact or circumstance resulting
from, arising out of, or related to (A) changes or conditions in, or generally
affecting, any industry in which Hanover Sellers participate or from generally
prevailing conditions in global economies, provided that such conditions do not
have a materially disproportionate effect or impact on Hanover Sellers, (B) the
taking of any action required to comply with the terms of this Agreement, or
(C) the taking of any action approved or consented to in writing by Parent or
Buyer.

(b) Authority; No Conflict; Required Filings and Consents.

(i) Each of the Hanover Sellers have the company power and authority to execute
and deliver this Agreement and each other document to be executed by it in
connection herewith (each a “Hanover Seller Ancillary Document” and to perform
its obligations hereunder and thereunder, all of which as of the Closing shall
have been duly authorized by all requisite company action. No further company or
member action on the part of Hanover Sellers is necessary to authorize the
execution, delivery and performance of this Agreement and each Hanover Seller
Ancillary Document by Hanover Sellers and the consummation by Hanover Sellers of
the transactions contemplated hereby and thereby. This Agreement has been, and
at Closing each Hanover Seller Ancillary Document will be, duly executed and
delivered by Hanover Sellers (as applicable) and, assuming that this Agreement
and each Hanover Seller Ancillary Document is duly and validly authorized,
executed, and delivered by the other parties hereto and thereto, constitutes, or
will constitute (as applicable), a valid and binding agreement of Hanover
Sellers (as applicable), enforceable against each of them in accordance with its
terms, subject to any applicable bankruptcy, reorganization, insolvency,
moratorium, or other similar Applicable Laws affecting creditors’ rights
generally and principles governing the availability of equitable remedies.

(ii) The execution and delivery of this Agreement by Hanover Sellers do not, and
the consummation by Hanover Sellers of the transactions contemplated by this
Agreement will not, (i) conflict with, or result in any violation or breach of,
any provision of the certificate of formation or limited liability company
agreement of Hanover Sellers, (ii) conflict with, or result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any material obligation or loss of any material benefit) under, require a
consent or waiver under (except as expressly set forth in the body of this
Agreement or the New Land Contracts each of which will be satisfied on or before
Closing), require the payment of a penalty under or result in the imposition of
any mortgage, security interest, pledge, lien, charge, or other instrument or
encumbrance (“Liens”) on Hanover Sellers’ assets under, any of the terms,
conditions, or provisions of any contract, agreement instrument, or obligation
to which Hanover Sellers are a party or by which Hanover Sellers or any of their
respective



--------------------------------------------------------------------------------

properties or assets may be bound, or (iii) conflict with or violate any permit,
concession, franchise, license, judgment, injunction, order, decree, statute,
law, ordinance, rule, or regulation applicable to Hanover Sellers or any of
their respective properties or assets.

(iii) Except as contemplated to be obtained by Hanover Sellers hereunder or
under the New Land Contracts, no consent, approval, license, permit, order, or
authorization of, or registration, declaration, notice, or filing with,
Governmental Authority is required by or with respect to Hanover Sellers in
connection with the execution and delivery of this Agreement by Hanover Sellers
or the consummation by Hanover Sellers of the transactions contemplated by this
Agreement.

(c) Litigation. As of the date of this Agreement, there is no lawsuit or other
legal proceeding pending or, to the knowledge of Hanover Parties, threatened,
against Hanover Parties challenging the transactions contemplated by this
Agreement.

(d) Hanover Real Property. Exhibit A attached hereto and incorporated herein by
reference sets forth a true and correct list of all New Land Contracts, and
further sets forth a schedule of (i) all of the owners of such real property,
(ii) all of the closings of lots or portions of real property to occur under
each such New Land Contract, (iii) the purchase price(s) for the real property,
(iv) the deposit to be held in connection therewith, and (v) a development
status of each parcel or portion of New Land Property.

5. REPRESENTATIONS AND WARRANTIES OF AV PARTIES. AV Parties represent and
warrant to Hanover Parties that the following statements are true and correct as
of the date hereof and as of the date of Closing:

(a) Organization, Standing and Power. AV Parties are each duly organized,
validly existing, and in good standing under the laws of the jurisdiction of
their incorporation, have all requisite corporate power and authority to own,
lease, and operate its properties and assets and to carry on their business as
now being conducted, and are duly qualified to do business and, where applicable
as a legal concept, are in good standing as a foreign corporation in each
jurisdiction in which the character of the properties they own, operate or lease
or the nature of its activities makes such qualification necessary, except for
such failures to be so organized, qualified or in good standing, individually or
in the aggregate, that would not have a Parent Material Adverse Effect.

(b) Authority; No Conflict; Required Filings and Consents.

(i) AV Parties have all requisite corporate or company power and authority to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement by AV Parties
has been duly authorized by all necessary corporate action on the part of AV
Parties. This Agreement has been duly executed and delivered by AV Parties and
constitutes the valid and binding obligation of AV Parties, enforceable against



--------------------------------------------------------------------------------

each of them in accordance with its terms, subject to the any applicable
bankruptcy, reorganization, insolvency, moratorium, or other similar Applicable
Laws affecting creditors’ rights generally and principles governing the
availability of equitable remedies.

(ii) The execution and delivery of this Agreement by AV Parties does not, and
the consummation by AV Parties of the transactions contemplated by this
Agreement will not, (i) conflict with, or result in any violation or breach of,
any provision of the article or certificate of incorporation or bylaws of AV
Parties, (ii) conflict with, or result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, require a consent or waiver under,
constitute a change in control under, require the payment of a penalty under or
result in the imposition of any Lien on AV Parties’ assets under, any of the
terms, conditions or provisions of any lease, license, contract or other
agreement, instrument or obligation to which AV Parties is, or are, a party or
by which any of them or any of their properties or assets may be bound, or
(iii) subject to compliance with the requirements specified in Section 4.2(c) of
the APA, conflict with or violate any permit, concession, franchise, license,
judgment, injunction, order, decree, statute, law, ordinance, rule or regulation
applicable to AV Parties or any of their respective properties or assets, except
in the case of clauses (ii) and (iii) of Section 4.2(b) of the APA for any such
conflicts, violations, breaches, defaults, terminations, cancellations,
accelerations, losses, penalties or Liens, and for any consents or waivers not
obtained, that, individually or in the aggregate, would not have a Parent
Material Adverse Effect.

(iii) No consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any Governmental Authority or
any stock market or stock exchange on which shares of Parent’s common stock are
listed for trading is required by or with respect to Parent or Assignee in
connection with the execution and delivery of this Agreement by AV Parties or
the consummation by AV Parties of the transactions contemplated by this
Agreement, except for customary public company disclosures to the Securities and
Exchange Commission and Nasdaq.

(iv) No vote of the holders of any class or series of Parent’s capital stock or
other securities is necessary for the consummation by Parent of the transactions
contemplated by this Agreement.

(c) Litigation. As of the date of this Agreement, there is no lawsuit or other
legal proceeding pending or, to the knowledge of AV Parties, threatened, against
AV Parties challenging the transactions contemplated by this Agreement.

(d) Financing. AV Parties have access to sufficient funds to perform all of
their respective obligations under this Agreement and to consummate the
transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

6.

ACTIONS TO CLOSE TRANSACTION.

(a) Subject to the terms hereof, Hanover Sellers and AV Parties shall each use
their commercially reasonable efforts to:

(i) take, or cause to be taken, all actions, and do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to fulfill and cause to be satisfied, the conditions in
Section 8 but with no obligation to waive any such condition) and to consummate
and make effective the transactions contemplated hereby as promptly as
practicable;

(ii) as promptly as practicable, obtain from any Governmental Authority or any
other third party any consents, licenses, permits, waivers, approvals,
authorizations, or orders required to be obtained or made by Hanover Sellers or
AV Parties in connection with the authorization, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby;

(iii) as promptly as practicable, make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement and the
transactions contemplated hereby required under (A) any applicable federal or
state securities laws and (B) any other Applicable Law; and

(iv) execute or deliver any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement.

(b) At or prior to Closing, each of Hanover Sellers and AV Parties (as
applicable) shall give any notices to third parties, and use, and cause their
affiliates and subsidiaries, as applicable, to use, their commercially
reasonable efforts to obtain any third-party consents required in connection
with the transactions contemplated by this Agreement that are (i) necessary to
consummate the transactions contemplated hereby, (ii) disclosed or required to
be disclosed hereunder, or (iii) required to prevent the occurrence of an event
that would reasonably be expected to have a material adverse effect prior to or
after the Effective Date.

7. PUBLIC DISCLOSURE. Hanover Sellers acknowledges that AV Parties intend to
issue a press release and make public filings that include this Agreement and a
summary of its terms. AV Parties will consult with Hanover Sellers before
issuing its initial press release. Hanover Sellers shall not make any press
release or other public statement regarding this Agreement without the prior
consent of AV Parties.

8. CLOSING DELIVERIES

(a) Closing Deliveries of Hanover Sellers. Concurrently with the execution of
this Agreement, Hanover Sellers shall deliver to Parent and Buyer each of the
items contemplated to be so delivered by this Agreement, including each of the
following items:

(i) each of the New Land Contracts;



--------------------------------------------------------------------------------

(ii) an assignment and assumption from Royal Oak to Hanover Sellers (as
applicable) of the purchase agreements for the Overlook and Eagle Pointe
properties;

(iii) a termination of the Purchase and Sale Agreement between Royal Oak and
Hanover Sellers (as applicable) for the property to be acquired directly by
Buyer (i.e. located within the subdivisions known as Barrington Estates, Hammock
Trails and Avalon Reserve) pursuant to this Agreement and the New Land
Contracts; and

(iv) all other documents as Parent or the title company may reasonably request
to facilitate the consummation of the transactions contemplated by this
Agreement, including, as applicable, customary closing certificates, curative
instruments, estoppel certificates, or other documents necessary to satisfy the
requirements set forth in the title commitments, to the extent applicable to the
“seller” thereunder.

(b) Closing Deliveries of Parent and Buyer. Concurrently with the execution of
this Agreement, Parent and Buyer shall deliver to Seller each of the items
contemplated to be so delivered by this Agreement, including each of the
following items:

(i) Each of the New Land Contracts, and the payment of the purchase price or, as
applicable, the earnest money deposit, set forth therein;

(ii) the APA and all documents entered in connection therewith requiring Buyer’s
or Parent’s signature;

(iii) a resolution authorizing the transactions contemplated hereby and pursuant
to each New Land Contract;

(iv) to the extent applicable, counterparts to each of the documents listed in
Section 8(a); and

(v) all other documents as Hanover Sellers or the title company may reasonably
request to facilitate the consummation of the transactions contemplated by this
Agreement, or other documents necessary to satisfy the requirements set forth in
the title commitments, to the extent applicable to the “buyer” thereunder.

9. OBLIGATIONS UNDER THE NEW LAND CONTRACTS. At Closing, Assignee agrees to
execute and deliver the New Land Contracts, to place all applicable deposits to
be paid as of the date of Closing pursuant to the New Land Contracts, to pay the
purchase price and related amounts due the Hanover Sellers for the Hanover Real
Property being acquired as of the Closing in accordance with the terms of the
applicable New Land Contracts, including, without limitation, the reimbursement
of prepaid impact fee credits, and replacing performance bonds and letters of
credit (or otherwise entering into an escrow agreement with respect to such
performance bonds and letters of credit as agreed by the parties (as
applicable)), in each case as applicable, for which Buyer has received an
estoppel or appropriate alternate assurances in the



--------------------------------------------------------------------------------

form customarily provided by applicable Governmental Authority in form
reasonably acceptable to Buyer (and if not received, such funds shall be
disbursed to Hanover Sellers (as applicable) subject to reimbursement pursuant
to an indemnity and closing agreement entered by such parties in the event that
Buyer is unable to obtain the benefit of the same), and as set forth therein and
as set forth in the closing statement(s) agreed to and entered by the parties.

10. OROSZ AGREEMENTS.

(a) Office Use. From the Closing Date until December 31, 2014, AV Parties shall
(i) allow Orosz a license to use the current office utilized by Orosz within the
office space located at 2420 South Lakemont Avenue, Suite 450, Orlando, Florida,
together with reasonable access to and use of the appurtenances and amenities
thereto (i.e. – restroom, copy room, kitchen facilities, etc…) (collectively,
the “Office Premises”), at no charge to Orosz, (ii) grant to Orosz the right to
license one (1) cubicle and/or office from AV Parties within the Office
Premises, on terms and conditions agreed to by Orosz and AV Parties, and
(iii) otherwise provide Orosz and his designated licensee with access to the
Office Premises in the same manner and to such extent as AV Parties has access
to the Office Premises. Orosz agrees to accept such office space in its “as is”
condition on the Closing Date and acknowledges that AV Parties shall have no
obligation to prepare the space for Orosz’s occupancy or use. Orosz will be
entitled to use the “common areas” of premises which are leased by AV Parties,
in common with other occupants and will have the right to use a parking space,
on an unreserved and if available basis. Orosz agrees to comply with any and all
property rules and regulations; to maintain, replace and repair the furniture,
fixtures and equipment located within such office space; and to not interfere
with AV Parties’ business when using such office space. Upon the termination
date, Orosz agrees to immediately surrender the office space, subject to normal
wear and tear. The license granted to Orosz under this section is personal and
Orosz may not assign the right, or otherwise sublease or permit any other person
or entity to use the office space. If requested by either Orosz or AV Parties,
the parties agree to promptly enter into a commercially reasonable form of
license agreement in connection with the Closing, or at any point thereafter, to
give effect to the terms and provisions of this Section 10(a).

(b) Information Technology.

(i) AV Parties acknowledge that certain HLC information, books and records,
information technology, electronic mail, hard drives, and similar information
are stored in common with the records of Royal Oak that will be acquired by AV
Parties at the Closing. Any such information that relates solely to HLC (and not
Royal Oak or its business, properties or assets subject to the APA) (the
“Hanover Information”) shall remain the separate property of HLC from and after
the Closing. Notwithstanding the conveyance of such information owned by Royal
Oak to AV Parties in connection with the Closing, for a period of one hundred
and twenty (120) days following the Closing, AV Parties shall provide Orosz and
HLC, together with their IT and related consultants, with reasonable access to
the Hanover Information in a manner not disruptive to the business or operations
of the AV Parties, and the right to remove, transfer, access, and, if desired by
Orosz or HLC, destroy, the Hanover Information, in each case at the expense of
Orosz or HLC and subject to such procedures and security



--------------------------------------------------------------------------------

precautions that the AV Parties may reasonably require. Orosz and HLC shall
remove or destroy any Hanover Information they wish to retain as promptly as
practicable but in any event within one hundred and twenty (120) days of the
date hereof, and any Hanover Information not so removed or destroyed within the
foregoing one hundred and twenty (120) day timeframe shall be deemed abandoned
by Orosz and HLC, and may be promptly destroyed or discarded by AV Parties, but
shall nevertheless remain confidential to the extent it represents confidential
and proprietary information of Orosz or HLC.

(ii) Orosz, HLC and their related consultants may not remove, transfer, access
or destroy any information, books and records, information technology,
electronic mail, hard drives, and similar information of AV Parties (including
that acquired from Royal Oak), and shall maintain in confidence and shall not
use to the detriment or competitive disadvantage of the AV Parties or their
Affiliates any such information or materials which they otherwise have access to
in connection with this Section 10(b). AV Parties shall further maintain in
confidence and shall not use to the detriment or competitive disadvantage of
Orosz or HLC any of the Hanover Information which AV parties may nevertheless
have access to in connection with this Section 10(b).

(iii) AV Parties make no representations or warranties of any kind, implied or
expressed, with respect to such information technology or other systems and
shall not be responsible for any loss or destructions of the Hanover
Information, provided that AV Parties shall not willingly destroy such Hanover
Information, subject to Section 10(b)(i). Orosz and HLC shall be responsible for
any damage or losses caused by them or their consultants to the information
technology or other systems of the AV Parties (including those acquired from
Royal Oak).

(c) COBRA Continuation. If Orosz is eligible for, and takes all steps necessary
to continue, Orosz’s group health insurance coverage with Seller (as defined in
the APA) following the Closing Date (including completing and returning the
forms necessary to elect COBRA coverage), then AV Parties shall reimburse Orosz
for the portion of the premium costs for such coverage that Seller (as defined
in the APA) would have paid if Orosz had remained employed by the Seller (as
defined in the APA) after the Closing Date, at the same level of coverage that
was in effect as of immediately prior to the Closing Date, through the earliest
of: (A) the six-month anniversary of the Closing Date, (B) the date Orosz
becomes eligible for group health insurance coverage from any other employer, or
(C) the date Orosz is no longer eligible to continue Orosz’s group health
insurance coverage with Seller (as defined in the APA) under Applicable Law.
This provision shall survive the Closing.

(d) Three-Year Non-Compete.

(i) In exchange for the consideration that Orosz is receiving in connection with
AV Parties’ purchase of Purchased Assets pursuant to the Asset Purchase
Agreement and in connection with the transactions contemplated by this
Agreement, and to ensure that AV Parties receives the expected benefits of



--------------------------------------------------------------------------------

acquiring the Business, Orosz agrees that (subject to the other terms of this
Section 10), throughout the period that begins at the Closing and ends on the
third anniversary of the Closing Date (the “Orosz Restricted Period”), neither
Orosz, any entity employing Orosz, nor any entity controlled by or under common
control with Orosz, directly or indirectly:

(1) engage in the business of building and selling any individual residential
homes with a sales price of less than $750,000 in the markets in which AV
Parties or their Affiliates operate as of the Date hereof located within the
State of Florida (the “Restricted Business”);

(2) own, operate, solicit, be a partner, stockholder, co-venturer or otherwise
invest in (except owning or acquiring 5% or less of the outstanding voting
securities of a public company), lend money to, consult with, manage or render
services to, act as agent for, license any Intellectual Property to, or acquire
or hold any interest in, any Person that engages in the Restricted Business; or

(3) employ, solicit for employment or otherwise attempt to employ any employee
or independent contractor of AV Parties or their Affiliates or otherwise
interfere with or disrupt any such employment relationship (contractual or
other) of AV Parties or their Affiliates; provided, that, this
Section 10(d)(i)(3) shall not prohibit (i) the engagement of Ben Snyder and Rick
Perkinson as consultants pursuant to the Professional Services Agreement of even
date herewith (the “Professional Services Agreement”) by and between HLC and
Avatar Properties, Inc., (ii) Permitted Employment Arrangements, or (iii) for
the avoidance of doubt, the non-exclusive engagement of vendors or
subcontractors as independent contractors.

(4) “Permitted Employment Arrangements” means the employment or solicitation for
employment by HLC of Matthew Orosz, Stephen Orosz, Colby Franks, Ben Snyder
and/or Rick Perkinson solely to the extent (A) ROH would be expressly permitted
under Section 6.2 of the APA to employ or solicit for employment such persons,
(B) a Seller Member would be expressly permitted under Section 6.2 of the APA to
engage in the activities actually or contemplated to be within the scope of such
employment, (C) neither such employment (at the time of such employment and at
the time of any solicitation for employment) nor the activities actually or
contemplated to be within the scope of such employment is not restricted under
any employment agreement between AV Parties, and (D) with respect to Ben Snyder
and Rick Perkinson, such employment is expressly permitted under the
Professional Services Agreement.

(ii) Orosz specifically acknowledges and agrees that (i) this Section 10 is
reasonable and necessary to ensure that AV Parties receive the expected benefits



--------------------------------------------------------------------------------

of acquiring the Business; (ii) AV Parties have refused to enter into this
Agreement or the Asset Purchase Agreement in the absence of such provisions; and
(iii) breach of such provisions will harm AV Parties to such an extent that
monetary damages alone would be an inadequate remedy and AV Parties would not
have an adequate remedy at law. Therefore, in the event of a breach by Orosz of
this Section 10, (A) AV Parties (in addition to all other remedies AV Parties
may have) will be entitled to seek an injunction and other equitable relief
(without posting any bond or other security) restraining Orosz from committing
or continuing such breach and to enforce specifically this Agreement and its
terms and (B) the duration of the Orosz Restricted Period will be extended
beyond its then-scheduled termination date for a period equal to the duration of
such breach.

(e) Notwithstanding the foregoing terms of this Section 10, the provisions set
forth in Section 10(d) shall be void and of no further force and effect without
any further required action by the parties to this Agreement if Buyer defaults
under any New Land Contract pursuant to which Buyer is acquiring New Land
Contract Property under a rolling take down schedule (i.e. Barrington Estates
Phase II, Blue Lake Estates and Spring Ridge Estates) any time following the
initial closing thereunder, and Buyer fails to cure such default pursuant to the
applicable notice, cure and grace period provided for therein, resulting in the
termination of such New Land Contract; provided, that, in such case, the
provisions of Sections 10(a), 10(b), and 10(c) above shall continue in full
force and effect.

11. RIGHT OF FIRST REFUSAL/RIGHT OF FIRST OFFER. For a period of two
(2) calendar years from the Closing Date (the “Option Period”), if the Hanover
Sellers, or any affiliate or subsidiaries thereof (collectively, the “Hanover
Option Parties”), owns any single family residential land projects in the State
of Florida (the “Restricted Property”), then AV Parties shall have a right of
first offer and/or right of first refusal with respect to said Restricted
Property as follows:

(a) Right of First Refusal. If any of the Hanover Option Parties, receive an
unsolicited offer to purchase all or any portion of the Restricted Property on
terms and conditions satisfactory to such Hanover Option Party, the Hanover
Option Party shall promptly provide written notice to AV Parties of the Hanover
Option Party’s intent to sell said Restricted Property (the “ROFR Notice”),
which ROFR Notice shall specify the terms, conditions and purchase price offered
by the unsolicited offeror. If AV Parties desires to accept such offer, within
ten (10) days after AV Parties receipt of the ROFR Notice, AV Parties shall give
Hanover Option Parties written notice of such effect (the “ROFR Acceptance
Notice”). In the event that AV Parties gives a ROFR Acceptance Notice within the
specified time period provided above, then the Hanover Option Parties and AV
Parties shall cooperate in good faith, to enter into a purchase agreement within
thirty (30) days after the giving of such ROFR Acceptance Notice, such purchase
agreement to be on the terms and conditions set forth in the ROFR Notice and
otherwise substantially in the form of the contract attached hereto as Exhibit
“B” (the “ROFO/ROFR Contract Form”), subject to modification, as appropriate,
depending on the property, terms, and structure of the transaction.

(b) Right of First Offer. If any of the Hanover Option Parties decide to sell
all or any portion of the Restricted Property, the Hanover Option Parties shall
promptly provide written



--------------------------------------------------------------------------------

notice to AV Parties of the Hanover Option Parties’ intent to sell said
Restricted Property (the “ROFO Notice”, and together with the ROFR Notice, a
“ROFO/ROFR Notice”), which ROFO Notice shall specify the terms, conditions and
purchase price upon which the Hanover Party desires to sell such Restricted
Property. If AV Parties desires to acquire such Restricted Property pursuant to
the ROFO Notice, AV Parties shall, within ten (10) days after AV Parties’
receipt of the ROFO Notice, give Hanover Sellers written notice of such effect
(the “ROFO Acceptance Notice”, and together with ROFR Acceptance Notice, an
“Acceptance Notice”). In the event that AV Parties give a ROFO Acceptance Notice
within the specified time period, then the Hanover Option Parties and AV Parties
shall cooperate in good faith, to enter into a purchase agreement within thirty
(30) days after the giving of such ROFO Acceptance Notice, such purchase
agreement to be on the terms and conditions agreed to by the parties and
otherwise substantially in the form of the ROFO/ROFR Contract Form, subject to
modification, as appropriate, depending on the property, terms, and structure of
the transaction.

(c) Conveyance of Properties after Right of First Refusal/Right of First Offer.
In the event that AV Parties (a) notifies Hanover Option Parties that it is not
interested in acquiring the Restricted Property pursuant to an ROFO/ROFR Notice,
or (b) fails to provide an Acceptance Notice within the applicable time period,
then the Hanover Option Parties shall be free to convey the Restricted Property
in the applicable ROFO/ROFR Notice to any other party or person, provided that
the price to sell the same shall be no less than 95% of the price set forth in
the applicable ROFO/ROFR Notice and on substantially the same terms and
conditions as set forth in the ROFO/ROFR Notice. If, thereafter, (i) any
Restricted Property included in the original applicable ROFO/ROFR Notice is not
under contract to sell to a third party within six (6) months after delivery of
such ROFO/ROFR Notice to the AV Parties and the Hanover Option Parties persists
in its desire to sell same, or (ii) the Hanover Option Parties desire to sell
any portion of the Restricted Property included in the original applicable
ROFO/ROFR Notice at a price that is less than 95% of the price set forth in such
original ROFO/ROFR Notice and on substnatialy the same conditions set forth
therein, then the Hanover Option Parties shall provide the AV Parties with a
second ROFO/ROFR Notice, as applicable, with respect to such Restricted Property
and otherwise comply once again with the foregoing provisions in the same manner
as provided in this Section 11 provided, however, that with respect to
prospective sales following a ROFO/ROFR Notice delivered pursuant this
Section 11(c), AV Parties shall deliver its Acceptance Notice to such second
ROFO/ROFR Notice within five (5) days after receipt thereof.

(d) Restricted Property. Notwithstanding anything contained herein, it is
expressly acknowledge, understood and agreed by the parties that the properties
commonly referred to as “Overlook”, “Eagle Pointe”, “Thompson Road”, “Cypress
Oaks”, and “Smoak” shall be included within the Restricted Property.

(e) Excluded Properties. Exhibit C sets forth a list of properties currently
owned by Hanover Option Parties, together with projects that HLC is currently
pursuing (collectively, the “Excluded Properties”), which, to the extent
acquired by Hanover Option Parties, shall be deemed Restricted Properties and
subject to the provisions of this Section 11 AV Parties covenant not to compete
or attempt to acquire the Excluded Properties, including via an affiliate or
subsidiary of AV Parties, until such time, if ever, that HLC confirms that such
Excluded Properties are no longer being pursued by HLC.



--------------------------------------------------------------------------------

(f) Notwithstanding anything contained herein or in the APA or otherwise, the
parties hereto agree and acknowledge that the breach of this Section 11 will
cause irreparable damage to AV Parties and upon breach of any provision of this
Section 11 AV Parties shall be entitled to any and all remedies at law including
injunctive relief, specific performance or other equitable relief; provided,
however, that the foregoing remedies shall in no way limit other remedies which
AV Parties may have in the event Hanover Option Parties breach this Section 11
including but not limited to the right to actual damages (but not consequential
and punitive damages). This Section 11 shall survive Closing.

12. TAKING NECESSARY ACTION; FURTHER ACTION. From and after the Closing Date,
each of AV Parties, and Hanover Parties shall, from time to time, at the request
of each other and without further consideration do, execute, acknowledge, and
deliver all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney, and assurances as may be reasonably required to give effect
to the intent of this Agreement and the transactions contemplated hereunder.
This Section 12 shall survive Closing. Notwithstanding anything contained herein
or in the APA or otherwise, the parties hereto agree and acknowledge that the
breach of this Section 12 will cause irreparable damage to Hanover Parties and
AV Parties and upon breach of any provision of this Section 12, AV Parties and
Hanover Parties shall be entitled to any and all remedies at law including
injunctive relief, specific performance or other equitable relief.

13. INDEMNIFICATION.

(a) Indemnification by Hanover Sellers. Subject to the terms and conditions of
this Section 13, from and after the Closing, Hanover Sellers shall indemnify AV
Parties in respect of, and hold AV Parties harmless against, any and all
liabilities, damages, losses, claims, demands, fines, fees, interest, penalties,
assessments, costs, and expenses, including reasonable attorneys’ fees and
expenses (collectively, “Damages”) incurred or suffered by AV Parties, or any
Affiliate of AV Parties resulting from, related to, or arising out of:

(i) any breach of a representation or warranty of Hanover Sellers contained in
Section 4 of this Agreement (provided that any such claim for Damages shall be
limited and enforceable solely against the applicable Hanover Seller); or

(ii) any failure by Hanover Parties to perform any covenant or agreement
contained in this Agreement (provided that any such claim for Damages shall be
limited and enforceable solely against the applicable Hanover Seller).

(b) Indemnification by AV Parties. Subject to the terms and conditions of this
Section 13, from and after the Closing, AV Parties shall indemnify Hanover
Parties, in respect of, and hold Hanover Parties harmless against, any and all
Damages incurred or suffered by Hanover Parties resulting from, related to, or
arising out of:

(i) any breach of a representation or warranty of AV Parties contained in
Section 5 of this Agreement; or



--------------------------------------------------------------------------------

(ii) any failure by AV Parties to perform any covenant or agreement contained in
this Agreement.

(c) Claims for Indemnification.

(i) Procedure for Claims. A Person entitled to indemnification under this
Section 13 (an “Indemnified Party”) wishing to assert a claim for
indemnification under this Section 13 (a “Claim”) shall deliver to the Person
from whom indemnification is sought (the “Indemnifying Party”) a written notice
(a “Claim Notice”) that (i) states in reasonable detail the facts constituting
the basis for the Damages claimed, (ii) states the amount (the “Claim Amount”)
of any Damages claimed by the Indemnified Party, to the extent then known,
(iii) states that the Indemnified Party is entitled to indemnification under
this Section 13 and set forth a reasonable explanation of the basis therefor,
and (iv) includes a demand for payment in the amount of such Damages. Within 30
days after delivery of a Claim Notice, the Indemnifying Party shall deliver to
the Indemnified Party a written response in which the Indemnifying Party shall
(A) agree that the Indemnified Party is entitled to receive all of the Claim
Amount, (B) agree that the Indemnified Party is entitled to receive part, but
not all, of the Claim Amount (the “Agreed Amount”), or (C) contest that the
Indemnified Party is entitled to receive any of the Claim Amount. If the
Indemnifying Party in such response contests the payment of all or part of the
Claim Amount, the Indemnifying Party and the Indemnified Party shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within 60
days following the delivery by the Indemnifying Party of such response (the
“Resolution Period”), the Indemnifying Party and the Indemnified Party shall
each have the right to submit such dispute to a court of competent jurisdiction
in accordance with the provisions of Section 16(o).

(ii) Third-Party Claims. All claims for indemnification made under this
Agreement resulting from, related to, or arising out of a third-party claim
shall be subject to the following additional procedures and provisions. An
Indemnified Party shall give prompt written notification to the Indemnifying
Party of the commencement of any action, suit, or proceeding relating to a
third-party claim for which indemnification may be sought or, if earlier, upon
the assertion of any such claim or demand by a third party. Such notification
shall (i) state in reasonable detail (to the extent known by the Indemnified
Party) the facts constituting the basis for such third-party claim, (ii) state
the sections of this Agreement with respect to which indemnification is being
claimed for such Damages and that the Indemnified Party if entitled to
Indemnification under this Section 13, and (iii) state the amount of the Damage
being claimed. Within 30 days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding, or claim with
counsel reasonably satisfactory to the Indemnified Party; provided that the
Indemnifying Party may not assume control of the defense of any action, suit,
proceeding, or claim that seeks non-monetary relief or criminal penalties
without the written consent of the Indemnified Party.



--------------------------------------------------------------------------------

If the Indemnifying Party does not assume control of such defense, the
Indemnified Party shall control such defense. The party not controlling such
defense may participate therein at its own expense; provided that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
reasonably concludes, based on advice from counsel, that the Indemnifying Party
and the Indemnified Party have conflicting interests with respect to such
action, suit, proceeding, or claim, the reasonable fees and expenses of counsel
to the Indemnified Party solely in connection therewith shall be considered
Damages for purposes of this Agreement; provided, however, that in no event
shall the Indemnifying Party be responsible for the fees and expenses of more
than one additional counsel for all Indemnified Parties. The party controlling
such defense shall (A) keep the other party advised of the status of such
action, suit, proceeding, or claim and the defense thereof, (B) provide the
other party with reasonable access to all relevant information and documentation
relating to the claim and the prosecution or defense thereof, and (C) consider
recommendations made by the other party with respect thereto. The Indemnified
Party shall not agree to any settlement of such action, suit, proceeding or
claim without the prior written consent of the Indemnifying Party. The
Indemnifying Party shall not agree to any settlement of such action, suit,
proceeding or claim that does not include a complete release of the Indemnified
Party from all liability with respect thereto or that imposes any liability or
obligation on the Indemnified Party without the prior written consent of the
Indemnified Party.

(iii) Treatment of Indemnity Payments. All indemnity payments made under this
Agreement shall be treated by the parties as an adjustment to the purchase price
paid by AV Parties for any assets acquired in connection herewith, unless
otherwise required by Applicable Law.

(iv) Payments by an Indemnifying Party pursuant to this Section 13 in respect of
any Damages shall be reduced by an amount equal to any Tax benefit actually
realized as a result of such Damages by the Indemnified Party, determined in the
reasonable discretion of such Indemnified Party.

(v) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive damages except arising out of a third-party claim.

(vi) Each Indemnified Party will use its commercially reasonable efforts to
mitigate any Damages for which such Indemnified Party is or may become entitled
to be indemnified hereunder.

(vii) Any liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement.



--------------------------------------------------------------------------------

(viii) Except as otherwise expressly set forth in this Agreement or in the New
Land Contracts or in the documents entered pursuant thereto or in connection
with this Agreement, and subject to the limitations set forth herein, this
Section 13 shall be the sole and exclusive remedies of the Indemnified Parties
and their respective Affiliates from and after the Effective Time with respect
to matters set forth in Section 13(a) and 13(b) hereof.

14. SURVIVAL. The representations and warranties of Hanover Sellers and AV
Parties set forth in this Agreement shall survive the Closing and the
consummation of the transactions contemplated hereby and continue until the
third (3rd) anniversary of the Closing Date (the “Survival Date”), at which time
they shall expire. The covenants and other agreements of each party set forth in
this Agreement will remain in full force and effect in accordance with their
terms. If an indemnification claim under Section 13, as the case may be, is
properly asserted in writing prior to the Survival Date or other applicable
survival date, then the related representation and warranty, covenant or
agreement shall survive until, but only for the purpose of, the resolution of
such claim.

15. BROKERS. All parties hereto each warrant and represent to the other that,
none of them have entered into any agreement, written or oral, with any person
or entity as a result of which any party hereunder will become obligated to pay
a finder’s fee or broker’s commission as a result of execution of this Agreement
or consummation of the transactions provided for herein. Each party hereto
agrees to indemnify and hold the other parties hereto harmless against any
liability, loss, cost, damage or expense arising out of, or attributable to, any
claim by any person or entity to a finder’s fee or brokerage commission based
upon an alleged agreement (written or oral) between such person or entity and
such party. The provisions of this Section 15 shall survive the closing and the
termination or cancellation of this Agreement.

16. MISCELLANEOUS.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the heirs, representatives, successors and assigns of the parties
hereto. Except as provided in herein or in the APA, this Agreement is not
intended, and shall not be deemed, to confer any rights or remedies upon any
Person other than the parties hereto and their respective successors and
permitted assigns or to otherwise create any third-party beneficiary hereto.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Florida.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. The exchange of copies of this Agreement and the signature pages by
facsimile transmission or other electronic means shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all



--------------------------------------------------------------------------------

purposes. Signatures of the parties transmitted by facsimile or other electronic
means shall be deemed to be their original signatures for all purposes.

(d) Costs. Wherever in this Agreement provision is made for the doing of any act
by any person it is understood and agreed that such act shall be done by such
person at its own cost and expense unless a contrary intent is expressed.

(e) Construction. Both parties to this Agreement having participated fully and
equally in the negotiation and preparation hereof, this Agreement shall not be
more strictly construed or any ambiguities within this Agreement resolved
against either party hereto.

(f) Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto and the documents and instruments referred to herein that are to be
delivered at Closing) constitutes the entire agreement among the parties to this
Agreement and supersedes any prior understandings, agreements or representations
by or among the parties hereto, or any of them, written or oral, with respect to
the subject matter hereof. No provisions hereof may be modified or amended
except by an instrument in writing signed by the party against whom enforcement
is sought and then only to the extent set forth in such instrument.

(g) Attorneys’ Fees. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all of its
reasonable attorneys’ fees and costs including all fees and costs incurred prior
to and at all trial and appellate levels.

(h) Waiver of Jury Trial. Each of party hereto hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this agreement or
the actions of parties hereto in the negotiation, administration, performance
and enforcement hereof.

(i) Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties, and any such assignment without such
prior written consent shall be null and void; provided, however, Assignee may
assign all of its rights, interests and obligations to AV Parties or any direct
or indirect wholly owned subsidiary of AV Parties without any such consent.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns.

(j) Time. Time is of the essence in the performance of each party’s respective
obligations hereunder.

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to



--------------------------------------------------------------------------------

expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

(l) Interpretation. When reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or Section of this Agreement,
unless otherwise indicated. The table of contents, table of defined terms and
headings contained in this Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement. The
language used in this Agreement shall be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The word “or” shall not be exclusive. No summary of this Agreement
prepared by any party shall affect the meaning or interpretation of this
Agreement.

(m) Remedies. Any and all remedies herein expressly conferred upon a party or
expressly conferred upon a party pursuant to any other agreement, document, or
instrument in connection with the transactions contemplated hereunder or
delivered in connection herewith, will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties, in addition to all other remedies
provided hereunder, shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity. This provision shall survive Closing.

(n) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered (i) four (4) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid,
(ii) one (1) Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service, (iii) on the date
of confirmation of receipt (or, the first Business Day following such receipt if
the date of such receipt is not a Business Day) of transmission by electronic
mail or facsimile, or (iv) the date such notice is actually received by the
party for whom it is intended (or, the first Business Day following such receipt
if the date of such receipt is not a Business Day), in the case of any other
means of transmission (including personal delivery, messenger service or
ordinary mail), in each case to the intended recipient as set forth below:

(A) If to AV Parties



--------------------------------------------------------------------------------

AV Homes, Inc.

8601 N. Scottsdale Road, Suite 225

Scottsdale, Arizona 85253

Attn: Roger A. Cregg

Facsimile: (480) 948-0701

Email: R.Cregg@AVHomesInc.com

with a copy to (which shall not constitute notice):

AV Homes, Inc.

8601 N. Scottsdale Road, Suite 225

Scottsdale, Arizona 85253

Attn: Dave M. Gomez

Facsimile: (480) 948-0701

Email: D.Gomez@AVHomesInc.com

with a further copy to (which shall not constitute notice):

Akerman, LLP

1 SE 3rd Avenue

25th Floor

Miami, Florida 33131

Attn: Brenda J. Goerks, Esq.

Facsimile: (305) 374-5095

Email: brenda.goerks@akerman.com

with a further copy to (which shall not constitute notice):

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attn: Michael A. Stanchfield

Facsimile: 612-766-1600

Email: Mike.Stanchfield@FaegreBD.com

(B) if to Orosz or Hanover Seller:

c/o Hanover Land Company, LLC

2420 South Lakemont Avenue, Suite 450,

Orlando, FL 32814

Attn: Bill Orosz

Facsimile: 407-206-9333

Email: worosz@hcpland.com



--------------------------------------------------------------------------------

with a copy to (in the case of Orosz or Hanover Seller) (which shall not
constitute notice):

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attn: Andrew J. Orosz, Esq.

Facsimile: 407-843-4444

Email: andrew.orosz@lowndes-law.com

Any party to this Agreement may change the address to which notices and other
communications hereunder are to be delivered by giving the other parties to this
Agreement notice in the manner herein set forth.

(o) Submission to Jurisdiction. Each of the parties to this Agreement
(a) consents to submit itself to the personal jurisdiction of any state or
federal court sitting in the State of Florida in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (c) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and (d) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party hereto may make service on another party by sending or delivering a copy
of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 16(n). Nothing in this paragraph,
however, shall affect the right of any party to serve legal process in any other
manner permitted by Applicable Law.

(p) Certain Transactions. Each of the parties to this Agreement acknowledge and
agree that the transactions generally known and identified by the parties as
“Eagle Pointe” and “Overlook” shall be assigned by Royal Oak to HLC prior to or
on even date hereof, and, to the extent successfully acquired by HLC, shall be
deemed Restricted Properties. Further, the transactions generally known and
identified by the parties as “Hanover Platinum” and “Hanover Reserve” are
identified as New Land Contract Properties and are the subject of New Land
Contracts, but are pending acquisition by Hanover. In no event shall the failure
of Hanover to acquire title to the foregoing projects be deemed a default
hereunder or pursuant to the New Land Contracts that are specific to such
transactions.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

“HANOVER SELLERS”:

 

HANOVER LAND COMPANY, LLC,

a Florida limited liability company

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

 

HANOVER ALDEA RESERVE, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

 

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

HANOVER AVALON RESERVE, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

HANOVER BARRINGTON ESTATES, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

[SIGNATURE PAGES CONTINUE FOLLOWING PAGE]



--------------------------------------------------------------------------------

HANOVER BLACK LAKE, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

HANOVER EMERALD LAKE, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

HANOVER HAMMOCK TRAILS I, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

HANOVER MARBELLA, LLC,

a Florida limited liability company

By:

 

Hanover Land Company, LLC,

 

a Florida limited liability company,

 

its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

[SIGNATURE PAGES CONTINUE FOLLOWING PAGE]



--------------------------------------------------------------------------------

PINES AT LAKE APOPKA, LLC,

a Florida limited liability company

By:

  Cambridge Development, Inc., a Florida corporation, its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

SPRING RIDGE ESTATES, LLC,

a Florida limited liability company

By:

  Cambridge Development, Inc., a Florida corporation, its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

BLUE LAKE ESTATES, LLC,

a Florida limited liability company

By:

  Cambridge Development, Inc., a Florida corporation, its Manager

By:

 

/s/ William S. Orosz, Jr.

 

William S. Orosz, Jr., President

SOLELY FOR THE PURPOSE OF SECTION 10 AND SECTION 16 HEREOF:

“OROSZ”

 

/s/ William S. Orosz, Jr.

William S. Orosz, Jr.

[SIGNATURE PAGES CONTINUE FOLLOWING PAGE]



--------------------------------------------------------------------------------

“AV PARTIES”:

AV HOMES, INC., a Delaware corporation

By:

 

/s/ Roger A. Cregg

 

Name:Roger A. Cregg

 

Title:President and Chief Executive Officer

 

Date:March 13, 2014

AVH ACQUISTION, LLC.,

a Florida limited liability company

By: AVATAR PROPERTIES INC., a Florida corporation, its sole member

By:

 

/s/ Roger A. Cregg

 

Name: Roger A. Cregg

 

Title: Chairman of the Board and Director

 

Date: March 13, 2014